CONSULTING/SALES AGREEMENT




CONSULTING AGREEMENT made as of this 6th of August, 2005, by and between
Guardian Technologies International, Inc.(hereinafter " GDTI" or "CLIENT") and
Fowler International, LLC. (hereinafter "FOWLER INTERNATIONAL, LLC").




WITNESSETH:




WHEREAS, FOWLER INTERNATIONAL, LLC is skilled in high technology related
disciplines and is knowledgeable about high technology and related markets in
Russia and the Ukraine;




WHEREAS, CLIENT desires to obtain the services of FOWLER INTERNATIONAL, LLC to
assist CLIENT in the manner described herein and FOWLER INTERNATIONAL, LLC
desires to perform such services for CLIENT;




NOW THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:




1. Appointment of FOWLER INTERNATIONAL, LLC.




CLIENT hereby retains FOWLER INTERNATIONAL, LLC to perform or supervise the
activities described in Appendix A attached hereto. FOWLER INTERNATIONAL, LLC
hereby accepts such appointment subject to the terms and conditions set forth
herein. From time to time, CLIENT and FOWLER INTERNATIONAL, LLC may agree that
FOWLER INTERNATIONAL, LLC should perform or supervise additional activities
pursuant to this Agreement. In this event, CLIENT and FOWLER INTERNATIONAL, LLC
shall prepare additional Appendix(s) describing such additional work to be
performed by FOWLER INTERNATIONAL, LLC, and the CLIENT and FOWLER INTERNATIONAL,
LLC shall each sign and attach to this Agreement such additional Appendix(s) and
any executed counterparts thereof, thereby amending this Agreement.




2. Performance and Duties.








1




--------------------------------------------------------------------------------

FOWLER INTERNATIONAL, LLC agrees to perform the services required hereunder in a
diligent and professional manner and further agrees to devote such time, energy
and attention to the performance of such services as is reasonably necessary to
complete the project. In performing services hereunder, FOWLER INTERNATIONAL,
LLC shall comply with all laws, rules, regulations and applicable legal
requirements of the Russian Federation, United States of America and other
countries having jurisdiction over the activities described in the Appendices
attached hereto, or to be attached hereto.




3. FOWLER INTERNATIONAL, LLC's Fees and Expenses.




a)

During the term hereof and any extensions, FOWLER INTERNATIONAL, LLC shall be
entitled to fees according to the following schedule:







1)

For work performed by FOWLER INTERNATIONAL, LLC pursuant to Appendix A, FOWLER
INTERNATIONAL, LLC shall receive a monthly retainer fee in the amount of USD
9000.00 per month. This fee will be invoiced monthly, such invoice to contain a
record of actual work performed by FOWLER INTERNATIONAL, LLC hereunder. The
first month will be paid in advance and the remaining payments will be due on or
before the 1st day of each succeeding month. Fowler International, LLC will
generate an invoice 15 days prior to the payment being due.  




For work performed by FOWLER INTERNATIONAL, LLC pursuant to other Appendices
agreed upon and attached to this Agreement in addition to Appendix A, FOWLER
INTERNATIONAL, LLC shall receive a monthly retainer fee to be mutually agreed
upon and specified in the respective Appendix.




2)

For Transactions closed pursuant to Appendix A, CLIENT will pay FOWLER
INTERNATIONAL, LLC a success fee (the “Success Fee”) of 5% of the value of the
Transaction for a period of one year after the first deal is signed between
Guardian and the “distributor”. Such Success Fee will be calculated on the
amount of the total revenue of the deal for the one year period.  The success
fee will be payable on the date on which CLIENT receives revenue for the
Transaction.






2




--------------------------------------------------------------------------------


For purposes of this Agreement a Transaction shall mean any transaction to be
defined in a respective Appendix to this Agreement and shall include any
transaction or series or combination of transactions.

CLIENT confirms that it will make provision, in the closing documents of the
Transaction for the payment of FOWLER INTERNATIONAL, LLC’s Success Fee
simultaneously with the transfer of the principal amounts upon which such
Success Fees is due.




b)

In addition to the foregoing, during the term hereof, CLIENT will provide FOWLER
INTERNATIONAL, LLC with reimbursement for out-of-the-pocket expenses (including
travel and legitimate reasonable expenses), pre-approved by CLIENT in advance in
writing, and related to the services performed hereunder. FOWLER INTERNATIONAL,
LLC acknowledges and agrees that all requests for reimbursement shall be billed
to CLIENT at FOWLER INTERNATIONAL, LLC's actual cost.








3




--------------------------------------------------------------------------------




4. Term: Termination




Subject to FOWLER INTERNATIONAL, LLC's compliance with all material terms and
conditions of this Agreement, this Agreement shall remain in force for the
period commencing September 1, 2005, and ending on December 31, 2005.







Upon the occurrence of a Termination Event, FOWLER INTERNATIONAL, LLC or FOWLER
INTERNATIONAL, LLC's representative, as appropriate, shall receive, upon
presentation of satisfactory documentation to CLIENT, an amount equal to the
aggregate of all fees and un-reimbursed expenses which FOWLER INTERNATIONAL, LLC
properly incurred pursuant to this Agreement prior to the Termination Event.













5. Status of FOWLER INTERNATIONAL, LLC.




It is expressly understood and agreed to the parties hereto that FOWLER
INTERNATIONAL, LLC is acting as an independent contractor hereunder and shall
have no right or authority to make any contracts or commitments for or on behalf
of CLIENT, to sign or endorse on behalf of CLIENT any advertisements or
instruments of any nature or to enter into any obligation binding upon CLIENT,
unless it is authorized by CLIENT in writing.







6. Confidentia1 Information.




(a) Unless FOWLER INTERNATIONAL, LLC shall first secure CLIENT's consent, FOWLER
INTERNATIONAL, LLC shal1 not use or disclose to any other persons, corporation,
firm or entity at any time either during or 1 year following the termination of
this Agreement any Confidential Information (as defined herein) of which FOWLER
INTERNATIONAL, LLC becomes aware, whether such information is developed by
FOWLER INTERNATIONAL, LLC. FOWLER INTERNATIONAL, LLC acknowledges that failure
to comply with this Paragraph may irreparably harm the business of CLIENT or an
affiliate of CLIENT.








4




--------------------------------------------------------------------------------

(b) As used herein, "Confidential Information" shall mean information which is
made available to FOWLER INTERNATIONAL, LLC in connection with the services
which FOWLER INTERNATIONAL, LLC is required to perform hereunder relating to
CLIENT's business, operations, organization, financial condition, plans,
analysis, financial data, including projections and reports, strategies and all
similar and related information in whatever form.




(c) Confidential Information shall not include any information which is publicly
available when provided or which becomes publicly available otherwise than by
FOWLER INTERNATIONAL, LLC's breach of its undertaking herein.







7. Rights in Materials.




All materials, including, but not limited to, data, business information,
technical information, drawings any meetings materials originated or prepared by
or for FOWLER INTERNATIONAL, LLC in the course of the services performed
hereunder (collectively "Work Product") shall be the exclusive property of
CLIENT. FOWLER INTERNATIONAL, LLC shall not use any Work Product, other than in
connection with performance of its duties under this Agreement, without
obtaining the prior written consent of CLIENT, unless specified otherwise in
Appendix A, attached hereto and such additional Appendices as first may be
agreed upon between the parties, pursuant to Section 1.







8. Subcontracting.




FOWLER INTERNATIONAL, LLC may subcontract any portion of the work required to be
performed hereunder to any Russian expert, company or other entity if necessary
and agreed to by CLIENT.







9. Assignment.




FOWLER INTERNATIONAL, LLC shall not transfer this Agreement or any rights
hereunder without the prior written consent of CLIENT.







10. Incorporation of Appendices.








5




--------------------------------------------------------------------------------

Appendix A, attached hereto, and any additional Appendices agreed to pursuant to
Section 1, shall be incorporated by reference and made a part of this Agreement.







11. Personnel.




If personnel from one party attend meetings at the premises of the other party,
then the following provision shall apply:




(a) the number of visiting personnel shall be agreed in advance and their names
notified to the host party; and




(b) the visiting personnel shall comply with the security, safety and other
relevant regulations applicable to the premises visited; and




(c) the host party shall provide, where necessary suitable and adequate working
facilities for visiting personnel.







12. Conflict of Interests.




FOWLER INTERNATIONAL, LLC hereby agrees that it shall not engage in any
activities that shall be in conflict with any CLIENT activities related to the
projects identified in Appendix A attached hereto and any additional Appendices
agreed to pursuant to Section 1.




13. Arbitration.




All disputes and controversies, arising under this Agreement, and which cannot
be settled by negotiations between the Parties shall be submitted to
arbitration. Such arbitration is to be conducted in the Commonwealth of
Virginia, USA.










IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their duly authorized officers.







BY: _____________________________

BY: _____________________________




6




--------------------------------------------------------------------------------





Typed name: Steve Lancaster

Typed name: Gary Fowler

Title: VP Business Development

Title: CEO

Date: ____________________________

Date: ____________________________











7




--------------------------------------------------------------------------------




Appendix A

To the Consulting Agreement between Guardian Technologies International, Inc.
and

 Fowler International, LLC. (FOWLER INTERNATIONAL, LLC),

dated as of August 5, 2005




Project definition

FOWLER INTERNATIONAL, LLC will provide advice and assistance to CLIENT in the
course of commercial negotiations with Russian distributors and end users with
respect to opening the Russian market to Guardian for the sale of their
technology products in Russia.




Transaction definition

For purposes of this Attachment A, Transaction shall mean conclusion of meetings
to find a suitable distributor.




Scope of Work

1.

Task1.  Fowler International will work assist Guardian with the sales process
for Eastline Group, Kharbarovsk Airport and other agreed upon and identified
prospects by Fowler International or Guardian Technologies.

2.

Task 2. Advice and assistance to CLIENT with respect to any required due
diligence for recommended distributors for Russia and CIS..

3.

Task 3. Participation in commercial negotiations as requested by CLIENT, to
ensure the Transaction is concluded in a timely manner and to the CLIENT’s
satisfaction.







IN WITNESS WHEREOF, each of the parties has caused this Appendix A to be
executed by their duly authorized officers.

BY: _____________________________

BY: _____________________________

Typed name: Steve Lancaster

Typed name: Gary A. Fowler

Title: VP Business Development

Title: CEO

Date: ____________________________

Date: ____________________________








8


